United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
U.S. POSTAL SERVICE, JAMES A. FARLEY
BUILDING, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2283
Issued: July 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 13, 2010 appellant filed a timely appeal from a March 19, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) that denied her request for
reconsideration. As more than 180 days elapsed between the most recent OWCP merit decision
dated October 8, 2009 to the filing of this appeal on September 13, 2010, pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
without further merit review of the claim under 5 U.S.C. § 8128(a).
On appeal, appellant noted that her benefits have been interrupted since October 2009
and contended that they be reinstated.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 28, 1998 appellant, then a 45-year-old personnel clerk, filed an occupational
disease claim alleging that she sustained carpal tunnel syndrome causally related to her federal
duties. On January 26, 1999 OWCP accepted appellant’s claim for bilateral carpal tunnel
syndrome. It paid wage-loss compensation and medical benefits.
By decision dated October 8, 2009, OWCP suspended appellant’s benefits effective
October 25, 2009 as she failed to complete the required Form EN1032 and Form SSA-581. It
informed her that, if she completed and returned the forms, her compensation benefits would be
restored retroactively to the date they were suspended.
On December 29, 2009 appellant requested reconsideration. In an accompanying letter,
she noted that there had been a delay since the medical evidence disclosed permanent injuries.
Appellant continued personal home therapy, but sought to resume treatment with her former
medical association. She noted that she would be forwarding further documents. No further
evidence was submitted.
In a March 19, 2010 decision, OWCP denied appellant’s request for reconsideration
without conducting a merit review. It noted that although appellant did not specify which
decision she was appealing, the last merit decision was issued October 8, 2009. OWCP found
that appellant’s letter did not raise any substantive legal questions or include new and relevant
evidence and was not sufficient to warrant review of the October 8, 2009 decision.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review
of OWCP’s decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.5

2

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

2

ANALYSIS
The only issue is whether OWCP properly denied appellant’s reconsideration request.
Appellant did not make any argument that OWCP erroneously applied or interpreted a
specific point of law. She did not advance any relevant legal argument not previously considered
by OWCP. Furthermore, appellant did not submit any new or relevant evidence with her request
for reconsideration. As she has not met any of the requirements for reopening her case for merit
review under section 8128(a) of FECA, OWCP properly denied reconsideration of her case on
the merits.6
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
without further merit review of the claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 19, 2010 is affirmed.
Issued: July 7, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

The Board notes that OWCP informed appellant in its October 8, 2009 decision that, if she submitted completed
copies of the forms that were enclosed with that decision, her benefits would be restored retroactively to the date
they were suspended.

3

